Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 8-9, 11-12, 14-16, 18, 20-21, 23-24, , 26, 28, 31-33 are allowed.

Claim 1 is directed to a medical data cluster processing system, comprising: 
a cluster initiator device and cluster participant devices having signal connection with the cluster initiator, wherein:
the cluster initiator device initiates, in a case where the cluster initiator device processes a medical image, a cluster establishment notification to request at least two cluster participant devices to participate a cluster to process the medical image together with the cluster initiator device, and sends model data and the medical image to each of the at least two cluster participant devices in a case where the at least two cluster participant devices participate the cluster;
each of the at least two cluster participant devices participates the cluster in response to the cluster establishment notification, receives the model data and the medical image from the cluster initiator device,-performs an image recognition operation on the medical image based on the model data to obtain a recognition result, and sends the recognition result to the cluster initiator device;
the cluster initiator device receives the recognition results sent from the at least two cluster participant devices, and comprehensively processes the recognition results to determine a location and a size of a lesion area in the medical image, 

the cluster initiator device is further configured to receive the scores sent from the at least two cluster participant devices and add the scores to determine whether a sum of the scores exceeds a preset threshold to determine the location and the size of the lesion area in the medical image. 
For claim rejection under 35USC 101, the current invention recites “the cluster initiator device receives the recognition results sent from the at least two cluster participant devices, and comprehensively processes the recognition results to determine a location and a size of a lesion area in the medical image, and receives the scores sent from the at least two cluster participant devices and add the scores to determine whether a sum of the scores exceeds a preset threshold to determine the location and the size of the lesion area in the medical image”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
The closet prior art relates to Walker et al. (US. 20040122703 hereinafter Walker) in view of Lipstone et al. (US. 20140173091 hereinafter Lipstone). Walker discloses  medical data operating model development system to establish relationship between data. Lipstone discloses device supporting content delivery. However, the 
Claims 2, 31-33 are dependent from claim 1 and are allowed as the same reason given above 
Claims 8-9, 11-12, 14-16, 18 incorporate all the limitation of claims 1-2, 31-33 and are allowed for the same reasons given above. 
Claims 20-21, 23-24, 26, 28 incorporate all the limitation of claims 1-2, 31-33 and are allowed for the same reasons given above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686